DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 20, 2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kusumi et al. (JP 2008/240046) in view of Urata et al. (US 6,015,628) and Kato et al. (US 2010/0071431).
	Regarding claim 1, Kusumi discloses a high strength steel plate excellent in scale adhesion during hot pressing [0001].  The reference further discloses the composition of the steel in terms of mass% as: C 0.1 to 0.5; Si 0.1 to 2; Mn 0.1 to 3; Ti 0.01 to 1; B 0.0003 to 0.005; P ≤ 0.1; S ≤ 0.03; Al 0.005 to 1; N 0.01 or less; Ni 0.01 to 3; Cu 0.01 to 3; Cr 0.1 to 5; Mo 0.1 to 3; Nb 0.01 to 1; V 0.01 to 2; W 0; and a balance of Fe and unavoidable impurities, all of which overlap the claimed ranges including 0% REM, Ca, Ce and Mg [0015].  Note that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists; see MPEP 2144.05 I.  Additionally, the reference discloses the average roughness Ra of the sheet is 0.3 microns or more [0015].  An Ra value of 0.3 microns or more is considered to render obvious an Rz value of more than 2.5 microns.
	The reference fails to disclose the claimed coating oil and amount applied to the surface of the steel sheet.
	Urata discloses a steel sheet with a rust preventive oil in a coating weight of from 0.01 to 10 g/m2, see col. 8 lines 27-31 and col. 25 lines 1-3.  Additionally, the reference discloses that if the weight is smaller than 0.01 g/m2, the coated steel sheet easily adheres onto a mold and therefore its press formability is poor, see col. 24 lines 61-67.  2, it is difficult to completely remove the rust preventive oil from the coated steel sheet during degreasing the sheet prior to painting it, see col. 24 lines 61-67.
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the steel sheet of Kusumi to comprise the rust preventative oil of Urata in the disclosed amount in order to prevent rust, prevent poor press formability and allow for degreasing of the steel sheet, see Urata col. 24 lines 61-67; see also MPEP 2144.05 I.
	Neither reference discloses an amount of S contained in the coating oil applied onto the steel sheet as more than 0% and 5% or less in mass%.
	Kato discloses a lubricant for use in processing of a metallic material that includes a lubricant base and a modifier oil added to the base at a rate of 2-20 wt% of the total weight of the lubricant, see abstract.  The modifier oil contains a sulfuric extreme pressure agent with a sulfur content of 0.5 to 20 wt% of the total weight of the modifier oil, see abstract.  If the sulfur content is less than 0.5 wt% of the total weight of the modifier oil, the formulated lubricant may have insufficient lubricity [0038].  If it is greater than 20 wt% of the total weight of the modifier oil, the lubricant may have inferior rust inhibiting performance [0038].
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the coating of Urata to include the modifier oil of Kato in order to provide excellent rust inhibiting performance as well as sufficient lubricity; see Kato [0017 & 0038].  Note that a modifier oil that is 2 to 20 wt% of a lubricant and that has a sulfur content of 0.5 to 20 wt% renders obvious the claimed range.  For example when the 
	Regarding claim 3, Kusumi discloses the steel contains in mass%: Ni 0.01 to 3; Cu 0.01 to 3; Cr 0.1 to 5; Mo 0.1 to 3; Nb 0.01 to 1; and V 0.01 to 2 [0015]; see MPEP 2144.05 I.
Alternatively, claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kusumi et al. (JP 2008/240046) in view of Hueffer et al. (US 2012/0164474) and Kato et al. (US 2010/0071431).
	Regarding claim 1, Kusumi discloses a high strength steel plate excellent in scale adhesion during hot pressing [0001].  The reference further discloses the composition of the steel in terms of mass% as: C 0.1 to 0.5; Si 0.1 to 2; Mn 0.1 to 3; Ti 0.01 to 1; B 0.0003 to 0.005; P ≤ 0.1; S ≤ 0.03; Al 0.005 to 1; N 0.01 or less; Ni 0.01 to 3; Cu 0.01 to 3; Cr 0.1 to 5; Mo 0.1 to 3; Nb 0.01 to 1; V 0.01 to 2; W 0; and a balance of Fe and unavoidable impurities, all of which overlap the claimed ranges including 0% REM, Ca, Ce and Mg [0015].  Note that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists; see MPEP 2144.05 I.  Additionally, the reference discloses the average roughness Ra of the sheet is 0.3 microns or more [0015].  An Ra value of 0.3 microns or more is considered to render obvious an Rz value of more than 2.5 microns.
	The reference fails to disclose the claimed coating oil and amount applied to the surface of the steel sheet.
2 [0019].  
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the steel sheet of Kusumi to comprise the corrosion preventative oil of Hueffer in the disclosed amount in order to provide corrosion protection of the steel sheet, see Hueffer [0093]; see also MPEP 2144.05 I.
Neither reference discloses an amount of S contained in the coating oil applied onto the steel sheet as more than 0% and 5% or less in mass%.
	Kato discloses a lubricant for use in processing of a metallic material that includes a lubricant base and a modifier oil added to the base at a rate of 2-20 wt% of the total weight of the lubricant, see abstract.  The modifier oil contains a sulfuric extreme pressure agent with a sulfur content of 0.5 to 20 wt% of the total weight of the modifier oil, see abstract.  If the sulfur content is less than 0.5 wt% of the total weight of the modifier oil, the formulated lubricant may have insufficient lubricity [0038].  If it is greater than 20 wt% of the total weight of the modifier oil, the lubricant may have inferior rust inhibiting performance [0038].
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the coating of Urata to include the modifier oil of Kato in order to provide excellent rust inhibiting performance as well as sufficient lubricity; see Kato [0017 & 0038].  Note that a modifier oil that is 2 to 20 wt% of a lubricant and that has a sulfur content of 0.5 to 20 wt% renders obvious the claimed range.  For example when the modifier oil is 20 wt% of the lubricant total weight and the sulfur content is 20 wt% of the 
	Regarding claim 3, Kusumi discloses the steel contains in mass%: Ni 0.01 to 3; Cu 0.01 to 3; Cr 0.1 to 5; Mo 0.1 to 3; Nb 0.01 to 1; and V 0.01 to 2 [0015]; see MPEP 2144.05 I.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kusumi et al. (JP 2008/240046) in view of Urata et al. (US 6,015,628) and Kato et al. (US 2010/0071431) or in view of Hueffer et al. (US 2012/0164474) and Kato et al. (US 2010/0071431) as applied to claim 1 above, and further in view of Saito et al. (US 2013/0167985).
	Kusumi in view of Urata and Kato or in view of Hueffer and Kato discloses the coated steel of claim 1.  The references, however, fail to disclose the steel as containing a total of 0.0003% to 0.0300% of one kind or two or more kinds selected from the group consisting of REM, Ca, Ce and Mg.
	Saito discloses a high strength hot rolled steel sheet that exhibits excellent bendability [0002].  The reference further discloses the steel contains calcium as an element that effectively remedies adverse effects of sulfides on bendability by controlling the shape of sulfides to be spherical [0045]. This effect can be obtained at not less than 0.0003% [0045]. However, any Ca content in excess of 0.005% leads to an increase in the amounts of inclusions and the like and causes not only a decrease in bendability but also the occurrence of surface defects [0045]. Thus, when calcium is contained, the Ca content is preferably controlled to be in the range of 0.0003 to 0.005% [0045].  

It would have been obvious to one of ordinary skill in the art at the time of the invention to include calcium and rare earth metals in the steel of Kusumi using the amounts disclosed in Saito in order to improve bendability while at the same time preventing surface defects.  Note that the ranges disclosed by Saito overlap the claimed sum of REM and Ca; see MPEP 2144.05 I.
Response to Arguments
Applicant's arguments filed January 22, 2020 have been fully considered but they are moot in view of a new combination of prior art.  To the extent Applicant’s arguments are relevant to the current rejection, those arguments are addressed.
Regarding the rejection based over Kusumi in view of Urata, Applicant argues that Urata cannot achieve both an excellent scale adhesion and rust inhibition property because the reference does not control surface roughness, chemical composition and the coating oil.  Additionally, Applicant argues that the reason for the upper and lower limits in Urata for the coating oil differs from the reason provided in Applicant’s specification.  Further, Applicant notes that the Si content of all of the samples disclosed 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Urata controls the amount of oil to improve press formability whereas the present invention controls the amount to improve scale adhesion, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
   Lastly, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Urata discloses providing a steel sheet with a rust preventative oil in a coating weight that prevents poor press formability and that allows for the coating to be removed during degreasing, see col. 24 lines 61-67.  Although the examples in Urata have a silicon content of less than 0.5%, Examiner notes that Urata was not relied upon for the composition of the steel; see above discussion & Kusumi [0015].  Further, there is nothing in the reference that teaches away from using on coating oil on steel compositions with a silicon content of 0.5% or more.  Additionally, patents are relevant for all they contain, and disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments; see MPEP 2123 I & II.  As such, Examiner maintains the position that it would have been obvious to one of ordinary skill in the art to use the coating of Urata on the steel of Kusumi.
For the above reasons, the rejections under 35 U.S.C. 103 are respectfully maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669.  The examiner can normally be reached on Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA A AUER/Primary Examiner, Art Unit 1783